Citation Nr: 0118251	
Decision Date: 07/12/01    Archive Date: 07/17/01

DOCKET NO.  00-20 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to special monthly pension (SMP) based on a need 
for regular aid and attendance or on being housebound.  




ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel



INTRODUCTION

The veteran, who had active service from May 1966 to May 
1968, has been rated as incompetent by the Department of 
Veterans Affairs (VA) since 1993.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2000 rating decision of the VA Regional 
Office (RO) in Manila, the Republic of the Philippines.  

The Board notes that while this case was in appellate status, 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified 
as amended at 38 U.S.C. § 5103, 5103A), became law, effective 
on November 9, 2000.  This law imposed additional duties and 
obligations on the VA in developing claims.  

However, in the present case, all pertinent medical evidence 
has been identified and the evidence so identified has been 
obtained and considered by the RO.  The veteran's spouse also 
has been informed of the type of evidence needed to establish 
the claim through an RO letter of June 1999, a copy of the 
April 2000 rating action and the July 2000 statement of the 
case furnished by the RO.  It is neither suggested nor is it 
shown that additional evidentiary development would be 
beneficial in this regard.  

The record shows that the appellant has been made aware of 
the evidence considered by the RO and the bases for its 
decision.  The limitations imposed on the veteran by his 
disabilities during the period in question are well 
established in the present record and additional examination 
or other development would serve no useful purpose.  

On review, the Board finds the present record to be complete 
and that the RO has furnished all relevant information 
necessary to allow for the successful pursuit of the appeal.  
There is no indication that there is any additional 
evidentiary or procedural development including under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), that would be beneficial in 
prosecuting this claim.  Accordingly, the case is ready for 
Board review at this time without a need for further 
development.  


FINDINGS OF FACT

1.  The veteran is not totally blind or near totally blind.  

2.  The veteran is not a patient in a nursing home.  

3.  The veteran's disabilities do not prevent him from 
dressing or undressing himself, keeping himself ordinarily 
clean and presentable, feeding himself, attending to wants of 
nature, or protecting himself from the hazards or dangers 
incident to his daily environment.  

4.  The veteran is neither bedridden nor housebound.  

5.  The veteran's schizophrenia is ratable at 100 percent, 
but he has no additional disability or disabilities ratable 
at 60 percent or more.  


CONCLUSION OF LAW

The criteria for SMP based on the need for regular aid and 
attendance of another person or on being housebound are not 
met.  38 U.S.C.A. §§ 1502, 1521, (West 1991), Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107) (West 1991); 38 C.F.R. §§ 3.351, 3.352(a) 
(2000).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A Board decision in February 1993 found the veteran 
permanently and totally disabled for pension purposes.  A 
rating action in March 1993 awarded the veteran pension 
benefits, effective from the January 1991 date of claim.  A 
subsequent rating action found the veteran incompetent from 
May 1993 and he has remained incompetent for VA purposes 
since that time.  

Currently, the veteran has no service-connected disabilities, 
but has been found to have the following nonservice-connected 
disabilities: schizophrenia, rated 100 percent disabling; 
cerebral vascular accident with left side paralysis, rated 10 
percent disabling; and hypertension, rated 10 percent 
disabling.  In addition, he has tinea versicolor, myopic 
astigmatism and a seizure disorder each being rated as zero 
percent disabling.  

The current claim for SMP was filed in May 1999.  The 
appellant claimed that she made sure the veteran took his 
medication and that the veteran was usually accompanied 
outside the home.  The RO advised the appellant of the 
criteria for receiving SMP in a letter of June 1999.  In 
August 1999, the appellant responded to that letter 
submitting a medical statement from a physician.  He reported 
the veteran had been treated in the past for hypertension, 
poor vision, psychoneurosis and paralysis of the left side of 
the body. 

The veteran was then scheduled for a VA aid and attendance 
and housebound examination.  On that examination in January 
2000, the examiner noted that the veteran was coherent and 
appeared oriented.  He was not hospitalized or permanently 
bedridden.  With respect to his vision, the veteran's pupils 
reacted to light and he was able to count fingers at 5 feet.  
He was said to use his eyeglasses only occasionally, when 
watching television.  The examiner felt the veteran was able 
to manage his financial affairs and he found no significant 
impediments that would prevent the veteran from protecting 
himself from the hazards/dangers of his daily environment.  
Examination of the upper extremities revealed no atrophy or 
limitation of motion.  He was said to be able to feed, bathe 
and dress himself without assistance.  The examiner noted a 
recent injury to the right ankle with resultant swelling and 
tenderness and that the veteran was using a wheel chair.  He 
thought a cane might be helpful.  There was no atrophy or 
limitation of motion of the lower extremities, although on 
ambulation a slight limp to the right was noted.  The veteran 
also had slight tenderness of the lumbar spine with arthritis 
suspected, but no limitation of motion of the spine was 
present.  

Criteria

Pension benefits are payable at a special, higher rate if a 
claimant is a patient in a nursing home, helpless or blind, 
or so nearly helpless or blind as to need or require the 
regular aid and attendance of another person, or otherwise 
establishes the factual need for the regular aid and 
attendance of another person.  38 U.S.C.A. § 1502(b); 38 
C.F.R. § 3.351.  

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, considerations is 
given to such conditions as: Inability of claimant to dress 
or undress himself or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance which by reason of the 
particular disability cannot be done without aid (not 
including adjustment of appliances that normal persons would 
be unable to adjust without aid); an inability to feed 
himself through loss of coordination of the upper extremities 
or through extreme weakness; an inability to attend to wants 
of nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect the claimant 
from the hazards or dangers incident to his daily 
environment. "Bedridden" will be a proper basis for the 
determination and is defined as that condition that, through 
its essential character, actually requires that the claimant 
remain in bed.  It is not required that all of the disabling 
conditions enumerated above be found to exist before a 
favorable rating may be made.  The particular personal 
functions that a claimant is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establishes that the 
claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352.  

The United States Court of Veterans Appeals (Court), in 
discussing 38 C.F.R. 
§ 3.352(a), noted (1) it is mandatory for VA to consider the 
enumerated factors within the regulation; (2) eligibility 
requires that at least one of the enumerated factors be 
present; and (3) the "particular personal function" refers to 
the enumerated factors.  Turco v. Brown, 9 Vet. App. 222 
(1996).  

In the case of a veteran entitled to a pension who does not 
qualify for increased pension based on the need of regular 
aid and attendance, an increase in the pension rate is 
authorized where the veteran has certain additional severe 
disabilities or is permanently housebound.  The requirements 
for this increase are met where, in addition to having a 
single permanent disability rated or ratable as 100 percent 
under the regular schedular evaluation, without resort to 
individual unemployability, the veteran: (1) has additional 
disability or disabilities independently ratable at 60 
percent or more, separate and distinct from the permanent 
disability rated as 100 percent disabling and involving 
different anatomical segments or bodily systems, or (2) is 
"permanently housebound" by reason of disability or 
disabilities.  38 U.S.C.A. §§ 1502(c), 1521(e); 38 C.F.R. 
§ 3.351(d).  


Analysis

The evidence of record does not demonstrate that the veteran 
is a patient in a nursing home.  While the veteran has myopic 
astigmatism there is no competent medical evidence showing 
that he is totally blind or near totally blind.  On VA 
examination in January 2000, both pupils were reactive to 
light and the veteran was able to count fingers at 5 feet.  
He reported using eyeglasses only occasionally when watching 
television.  

It is not shown that the veteran wears any prosthetic or 
orthopedic appliances, although the recent examiner thought a 
cane would be helpful due to his recent ankle injury.  The 
evidence establishes that he is not bedridden or unable to 
dress or undress himself.  The most recent examination shows 
the veteran has no pathology significantly affecting his 
upper or lower extremities.  While the veteran had some 
tenderness of the lumbar spine and arthritis was suspected, 
the veteran has no limitation of motion of the lumbar spine.  
The physician reported that the veteran was able to feed, 
bathe and dress himself without requiring aid.  The only 
reported limitation in activity was related to the recent 
right ankle injury, a condition that is not as yet shown to 
be chronic.  The same physician found the veteran to be 
coherent and oriented and reported no symptomatology that 
would necessitate aid to protect him from the hazards or 
dangers incident to his daily environment.  

In general, the recent medical evidence does not show that 
the veteran's disabilities render him in need of regular aid 
and attendance or render him incapable of protecting himself 
in his environment.  The Board has considered the contentions 
of the appellant with respect to the services she must 
provide her spouse, but it is not shown by the medical 
evidence of record that his needs are such as to require her 
aid and attendance on a regular basis.  Considering the 
entire record, the Board concludes that the preponderance of 
the evidence shows that the veteran does not need the regular 
assistance of another.  

Concerning whether the veteran is entitled to SMP based on 
housebound status, the Board notes that while the veteran has 
a single disability rated as 100 percent disabling, his 
schizophrenia, he does not have additional disability or 
disabilities independently ratable at 60 percent as required 
for housebound benefits.  The veteran's remaining 
disabilities, as set out above, clearly do not meet the 60 
percent standard.  It is also not shown by the evidentiary 
record that the veteran is, in fact, housebound as a result 
of his disabilities.  Accordingly, the Board concludes that 
SMP benefits by reason of being housebound also are not 
warranted.  

There is not an approximate balance of positive and negative 
evidence regarding the issue on appeal, so as to warrant 
application of the doctrine of benefit of doubt. Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to SMP based upon the need for regular aid and 
attendance or on being housebound is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

